820 F.2d 406
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Preston WILEY, Plaintiff-Appellant,v.Fred TRYLES, Defendant-Appellee.
No. 86-1754.
United States Court of Appeals, Sixth Circuit.
June 11, 1987.

Before WELLFORD, MILBURN and NELSON, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
The plaintiff, now on parole, was convicted of mail fraud and making false statements to obtain credit in 1983.  This court affirmed his convictions from the bench under Sixth Circuit Rule 19 on January 25, 1985.  In his appeal to this court, the plaintiff did not challenge the validity of his convictions;  rather, based upon alleged errors and inaccuracies in the presentence report produced by the defendant, Fred Tryles, U.S. Probation Officer, he challenged his sentence.  In affirming plaintiff's criminal convictions, this court necessarily considered the propriety of the presentence report and held that plaintiff had not been denied his rights based on those alleged inaccuracies.


3
Plaintiff's civil rights complaint at issue here raises arguments substantially similar to those considered by this court in affirming his convictions.  Because those issues were fully considered and found to be without merit in this court's prior decision, plaintiff's current complaint is foreclosed, in whole or in part, by the doctrine of res judicata.    To the extent that the doctrine of res judicata may not bar the current complaint, the complaint fails to articulate a claim for violation of any rights arising under either the Constitution or the Freedom of Information or Privacy Acts.  The district court's decision dismissing the complaint is AFFIRMED.  Rule 9(b)(5), Rules of the Sixth Circuit.